PER CURIAM.
Michael Lee Cummings seeks review of an order denying his motion seeking post-conviction relief, in the form of jail credit, pursuant to Florida Rule of Criminal Procedure 3.800(a). The order denying appellant’s motion seeking post-conviction relief is affirmed, as it appears from the record that he was given the appropriate amount of credit in circuit .case number 96-6506. This affirmance is without prejudice to appellant’s right to pursue his complaint against the Department of Corrections administratively, if in fact the Department has failed to apply the credit specified in the record to Cumming’s sentence. See Rood v. State, 790 So.2d 1192 (Fla. 1st DCA 2001)(appellant must first exhaust available administrative remedies with the Department of Corrections; if unsuccessful, he may then file in the circuit court a petition seeking a writ of mandamus to compel the Department to credit him with the full amount of jail and prison time awarded by the trial court).
Affirmed.